Name: Commission Regulation (EEC) No 808/87 of 20 March 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 205/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/31 COMMISSION REGULATION (EEC) No 808/87 of 20 March 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community and repealing Regulation (EEC) No 205/87 HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  1 350 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 March 1986,  2 500 tonnes of bone-in beef held by the German intervention agency and bought in before 1 May 1986,  3 500 tonnes of bone-in beef held by the Netherlands intervention agency and bought in before 1 January 1986,  500 tonnes of bone-in beef held by the Spanish inter ­ vention agency and bought in before 1 March 1986,  150 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 March 1986,  2 000 tonnes of bone-in beef held by the Italian inter ­ vention agency and bought in before 1 March 1986. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies are still holding stocks of bone-in beef bought in in 1985 ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (3), Com ­ mission Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 495/87 (*), and Commission Regulation (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 786/87 f7), subject to special excep ­ tions provided for by this Regulation ; Whereas in order to ensure the economic management of stocks, it should be laid down that the intervention agencies should first sell meat which has been in storage longest ; Whereas, in the framework of national food-aid programmes, certain outlets exist for intervention meat after having been processed ; whereas, in order that Member States should have the opportunity to purchase the necessary quantities within the framework of such programmes, they should be granted priority in making applications ; whereas detailed rules should be laid down for selling meat which becomes part of such food-aid programmes ; Whereas Commission Regulation (EEC) No 205/87 should be repealed (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , 4 . Subject to the provisions laid down in this Regu ­ lation, the sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regulations (EEC) No 1687/76 and (EEC) No 2182/77. (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 .h) OJ No L 251 , 5. 10 . 1979, p. 12 . 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase appli ­ cations shall not name the coldstore or stores where the products applied for are stored. 6 . Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto . (4) OJ No L 190, 14 . 7 . 1976, p. 1 . 0 OJ No L 50 , 19 . 2. 1987, p . 17 . (*) OJ No L 251 , 1 . 10 . 1977, p . 60 . Ã ) OJ No L 78 , 20 . 3 . 1987, p . 29 . 8) OJ No L 22, 24 . 1 . 1987, p . 19 . No L 79/32 Official Journal of the European Communities 21 . 3 . 87 7. The applications to purchase referred to in Article 2 ( 1 ) (a) may be presented from 30 March 1987. The purchase applications referred to in the first subparagraph of Article 5, under (a), may be presented from 23 March 1987. Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The guarantee provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be 100 ECU per 100 kilograms for bone-in hindquarters intended for the manufacture of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 . Article 4 For the purpose of this Regulation 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin . Article 5 Where a food-aid programme is organized by a Member State and processed products form part of that programme the sale shall be conducted in accordance with Articles 1 and 2, subject to the following provisions : (a) purchase applications shall be submitted by a com ­ petent authority of a Member State ; (b) prices referred to in Annex I shall be reduced by 600 ECU per tonne in respect of hindquarters ; (c) the guarantee referred to in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 and Article 15 ( 1 ) of Regulation (EEC) No 2173/79 shall not be lodged ; (d) the Member State concerned may appoint an agent to process the intervention meat into the specified products ; (e) Article 1 (4) of Regulation (EEC) No 2182/77 shall not apply ; (f) all operations related to the buying, processing and subsequent export shall take place in the same Member State ; (g) the Member State concerned shall take the necessary measures to ensure that the processed products at any time can be identified as part of a food-aid programme ; (h) the Member State concerned shall take the necessary measures to ensure that all the meat bought under this Article is processed into the specified products and subsequently exported as food aid within 180 days from the conclusion of the buying contract with the intervention agency. Moreover, where possible, Member States shall seek assurances that the products concerned will be consumed in the country of destination as laid down in the food-aid programme. Article 6 Regulation (EEC) No 205/87 is hereby repealed . Article 7 This Regulation shall enter into force on 23 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1987. For the Commission Frans ANDRIESSEN Vice-President 21 . 3 . 87 Official Journal of the European Communities No L 79/33 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I  ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Belgique/BelgiÃ « Nederland United Kingdom Italia EspaÃ ±a Bundesrepublik  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, prove ­ nant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : CatÃ ©gorie A / categorie A  Quartiers arriÃ ¨re, pistola Ã 8 cÃ ´tes, provenant des :  Achtervoeten, pistola op 8 ribben, afkomstig van : CatÃ ©gorie A / categorie A  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Categorie A  Hindquarters, straight cut at third rib, from : Steers / Category C  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni / Categoria A  Trasero recto con 6 costillas : animales jÃ ³venes machos  Trasero pistola con 8 costillas : animales jÃ ³venes machos  Hinterviertel, gerade SchnittfÃ ¼brung mit 5 997 352 3 500 150 2 000 500 1 950 1 950 1 950 1 950 1 950 1 950 Deutschland Rippen : II Kategorie A 2 500 1 950 No L 79/34 Official Journal of the European Communities 21 . 3 . 87 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §o dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et Belgische Dienst voor Bedrijfsleven en de l'agriculture Landbouw rue de TrÃ ªves 82 Trierstraat 82 1040-Bruxelles 1040-Brussel TÃ ©l . 02/230 17 40 , tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 9) 1 56 40 App. 772/773, Telex : 04 1 1 56 ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA) c/o Beneficencia, 8 28003 Madrid Tel . 222 29 61 TÃ ©lex 23427 SENPA E ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 61 30 03 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau Ministerie van Landbouw en Visserij Postbus 960 6430 AZ Hoensbroek Tel . (045) 23 83 83 Telex 56396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2, Queens Walk Reading RG1 7QW Berks . Tel . (0734) 58 36 26 Telex 848 302.